Citation Nr: 0503855	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to the service-connected left 
ankle disability.  

2.  Entitlement to service connection for claimed 
degenerative arthritis of the left ankle.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left ankle disability.  









REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals on appeal 
from an April 2002 RO rating decision.  

The issues of service connection for degenerative arthritis 
of the left ankle and an increased rating in excess of 20 
percent for the service-connected left ankle disability are 
addressed in the REMAND portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown as likely as not to have 
degenerative changes of the left knee that are due to the 
service-connected left ankle disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by degenerative changes is 
proximately due to or the result of the service-connected 
left ankle disability.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim of secondary 
service connection, has been obtained and associated with the 
claims folder, and that the VA medical examinations, and 
private and VA clinical records on file are sufficient to 
resolve the matter in the veteran's favor.  As such, further 
discussion of VCAA is not required at this time.  



Service connection for a left knee condition, as secondary to 
the service-connected left ankle disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Of record are January 2000 and September 2000 VA orthopedic 
notes, which indicate that the veteran suffered from very 
early degenerative joint disease of the left knee.  

Additionally, a May 2001VA examiner diagnosed the veteran as 
having possible early osteoarthritis of the left knee.  A 
November 2001 private medical report indicated left knee 
arthritis and noted pain and tenderness of the left knee.  

An April 2003 VA treatment report noted that the veteran 
suffered from tenderness over the lateral tendon of the knee 
joint.  The veteran was diagnosed with chronic tendonitis and 
bursitis of the left knee secondary to spraining his knee.  
The examiner determined that the knee sprain was as caused by 
an abnormal walking gait secondary to his service-connected 
left ankle injury.  

The Board notes that the veteran's March 2003 VA treatment 
record showed the veteran was treated for left knee and ankle 
pain.  The report indicated that he did not suffer from acute 
distress.  The examiner assessed him as having early 
degenerative joint disease of the left knee.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2004).  

In this regard, a January 2003 fee-basis examiner stated that 
there was little evidence that the veteran's left knee strain 
was due to his left ankle disability.  Additionally, a 
November 2003 X-ray report noted that the veteran had no 
significant bony or joint abnormalities of the left knee.  

Based on its review of the evidentiary record, the Board 
finds the evidence to be in relative equipoise in showing 
that the veteran has left knee pathology as secondary to the 
service-connected left ankle disability.  From the record, 
this left knee disability is shown as likely as not to be 
manifested by early degenerative changes.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for a left knee 
disability manifested by degenerative changes is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for left knee degenerative changes is 
granted.  



REMAND

The veteran claims service connection for degenerative 
arthritis of the left ankle.  He essentially contends that 
his service-connected disability is causing degenerative 
changes in the left ankle.  

Additionally, the veteran seeks an increased evaluation for 
service-connected left ankle disability, currently evaluated 
as 20 percent disabling.  He contends that his disability is 
more severe than contemplated by the 20 percent disability 
rating currently assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271 (2004).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, conducted in October 1998, did not 
adequately address the degree of functional loss experienced 
by the veteran in his left ankle due to pain or other 
symptoms.  

Given the veteran's assertion in this case, the RO should 
address whether a rating higher than 20 percent is assignable 
on the basis of pain, weakness, fatigability, incoordination 
or pain of movement of a joint in this case.  

As discussed, the VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, and 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The Board notes that in April 1995, a VA examiner diagnosed 
the veteran as having minor stress or degenerative changes in 
the lateral compartment of the left ankle.  A February 2002 
VA note reported that the veteran was diagnosed with 
degenerative joint disease of the left ankle.  

Furthermore, in September 2002, a VA examiner diagnosed the 
veteran with osteoarthritis of the left ankle.  However, a 
December 2003 VA treatment report noted that studies of the 
veteran's left ankle were all negative.  

In view of the evidence, the Board finds that additional 
evidentiary development is necessary before the veteran's 
claims can be adjudicated, and remands the case for further 
development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his left ankle.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left ankle disability to include the 
likely etiology of the claimed 
degenerative arthritis of the left ankle.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be performed and 
associated with the claims folder.  All 
disabling manifestations of the service-
connected left ankle disability should be 
reported in detail.  In this regard, the 
examiner should furnish an opinion 
addressing whether the veteran has 
current degenerative arthritis of the 
left ankle as part of the service-
connected disability.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The examiner 
should discuss any pertinent medical 
opinions previously offered, expressing 
agreement or disagreement therewith and 
giving reasons for such agreement or 
disagreement.  

4.  Following completion of the requested 
development, the RO should adjudicate the 
issues remaining on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


